42 U.S. 281
1 How. 281
11 L.Ed. 132
CHARLES W. CASTLEMAN, A PETITIONER IN BANKRUPTCY.
January Term, 1843

1
(This case is similar to that of Nelson.) that of Nelson.)

ORDER.

2
THIS cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the district of Kentucky, and on the points and questions on which the judges of the said Circuit Court were opposed in opinion, and which were certified to this court for its opinion, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that this cause be and the same is hereby remanded to the said Circuit Court, for such proceedings to be had therein as to law and justice may appertain.